Title: To Alexander Hamilton from William Willcocks, 27 June 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir,
            Court Martial, June 27th. 1799
          
          I have the honor to inform you that the Court martial of which I am President, considering all circumstances, Do recommend a remission of the punishments adjudged in the Cases of Josep Harding and Joseph Hustead—
          I am, With the highest Respect, Your Obdt Servt
          
            Wm. Willcocks
            Presdt.
          
        